Title: To George Washington from John Greaton, 1 July 1782
From: Greaton, John
To: Washington, George


                  
                     Hutts new Boston July 1st 1782
                  
                  Agreeable to your Excellency’s orders of the 14th Ulto I marched, with the eight Battallion Companies of the Regiment under my Command, from this place, to Kings Ferry—I releived the posts of Verplanks, and Stoney Point, with three Companies, under the Command of Lieut. Colo. Hull, and proceeded with the other Five to Dobb’s Ferry, releived that Post also.
                  On the 28th was releived by the 2d Connecticut Regiment Under the Command of Colonel Swift.  No remarkable occurrences happened, during my Command.
                  
                     J. Greaton Colo.
                  
               